The facts of this case do not differ from those of People v.Sullivan (173 N.Y. 122), except in the features of identification of this defendant and of an attempt to establish an alibi. There was such proof as to these defenses, in the testimony of the witnesses and in the circumstances disclosed, that the determination of the jury is conclusive upon us. This defendant and Sullivan were proved to the satisfaction of the jury to have been jointly engaged in the same criminal scheme, which resulted in the killing of Wilson, the night watchman of Cobleskill. The verdict in that respect rests upon sufficient evidence, and no legal question *Page 478 
is raised which was not settled by the decision in Sullivan's
case.
The judgment of conviction must, therefore, be affirmed upon the authority of that case.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT, MARTIN and VANN, JJ., concur.
Judgment of conviction affirmed.